Citation Nr: 0931000	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to October 15, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss since October 15, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot osteotomy with scar.

4.  Entitlement to a rating in excess of 10 percent for 
hammer toes, hallux valgus and osteoarthritis in the great 
toe of the right foot.

5.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for hypertension.

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran 
submitted private treatment records related to his feet, an 
October 2008 VA examination, and a physician's note from June 
2006 since the case was certified for appeal.  This evidence 
was received after the last RO review and did not include a 
waiver.  

The Board has, accordingly, reviewed the additional evidence.  
As to the treatment records, for the reasons discussed below, 
the foot disability claims are being remanded for 
development.  Additionally, the physician's note from June 
2006 and the October 2008 VA examination were previously 
considered by the RO.
 
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  

Next, in his February 2009 Notice of Disagreement, the 
Veteran stated that he wanted his benefits increased to 100 
percent.  The Board construes this claim as one for total 
disability compensation based on individual unemployability 
(TDIU).  He also seeks an increased rating for his service-
connected tinnitus.  As these issues have not been 
considered, the Board refers them to the RO for 
consideration.  

The issues of entitlement to a rating in excess of 10 percent 
for residuals of a left foot osteotomy with scar and 
entitlement to a rating in excess of 10 percent for hallux 
valgus and osteoarthritis in the great toe of the right foot 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 2008, the Veteran's hearing loss was 
manifested by no more than Level III in the right ear and 
Level I in the left ear.

2.  Since July 2008, the Veteran's hearing loss has been 
manifested by no more than Level VI in the right ear and 
Level IV in the left ear.

3.  The RO denied the Veteran's claim for entitlement to 
service connection for hypertension in May 1991 and again in 
January 2003.  These rating decisions were not appealed and 
became final one year later.

4.  The January 2003 rating decision is the last final denial 
of the issue on appeal.

5.  In July 2005, the Veteran sought to reopen the claim.

6.  The evidence added to the record since the January 2003 
rating decision does not relate to any unestablished facts 
that are necessary to substantiate the claim, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claim.

7.  A chronic disorder manifested by sleep apnea was not 
noted in service; sleep apnea was not shown for many years 
after service.  Sleep apnea is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to July 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2008).

2.  The criteria for a rating of 20 percent, but no more, for 
bilateral hearing loss since July 2008 have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2008).

3.  The evidence received since the January 2003 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2008).

4.  Sleep apnea was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Entitlement to an Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Finally, the RO has increased the Veteran's disability 
ratings during the course of this appeal.  The Court of 
Appeals for Veterans' Claims has held that a rating decision 
issued subsequent to a notice of disagreement (NOD) which 
grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the Veteran has not withdrawn 
the appeal, it remains in appellate status.

Since October 15, 2008

The Veteran is currently rated at 20 percent for his 
bilateral hearing loss, effective October 15, 2008, as a 
result of a VA audiological examination which occurred at 
that time.  Based on this examination, the Board concludes 
that a rating in excess of 20 percent since that date is not 
warranted.  The pure tone thresholds, in decibels, were as 
follows:






HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
70
75
75
68
LEFT
40
70
75
70
64

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 76 in the left ear.

After applying these average pure tone thresholds and speech 
recognition percentages of Table VI of 38 C.F.R. § 4.85, they 
indicate that he has Level VI hearing loss in the right ear 
and Level IV hearing loss in the left ear.  When applying 
these hearing loss levels to Table VII, the Board concludes 
that a 20 percent disability rating is appropriate.  
Therefore, since an exceptional pattern of hearing impairment 
was not shown, a rating in excess of 20 percent since October 
15, 2008 is not warranted.

Prior to October 15, 2008

Prior to October 15, 2008, the Veteran had a noncompensable 
rating for his service-connected bilateral hearing loss.  At 
the time his claim was submitted in April 2005, his hearing 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
60
65
65
59
LEFT
35
55
60
60
53

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

After applying these average pure tone thresholds and speech 
recognition percentages of Table VI of 38 C.F.R. § 4.85, they 
indicate that he has Level III hearing loss in the right ear 
and Level I hearing loss in the left ear.  Additionally, no 
exceptional hearing impairment was shown.  Therefore, when 
applying these hearing loss levels to Table VII, the Board 
concludes that a 0 percent disability rating is appropriate.  

The Veteran underwent another authorized audiological 
evaluation in June 2006.  There, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
60
65
60
58
LEFT
25
40
45
50
40

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

After applying these average pure tone thresholds and speech 
recognition percentages of Table VI of 38 C.F.R. § 4.85, they 
indicate that he has Level II hearing loss in the right ear 
and Level I hearing loss in the left ear.  Additionally, no 
exceptional hearing impairment was shown.  Therefore, when 
applying these hearing loss levels to Table VII, the Board 
concludes that, as of June 2006, a 0 percent disability 
rating is appropriate. 

The Board notes that the October 2008 VA audiological 
examination was scheduled in response to a June 2008 VA 
audiological examination, where the RO believed the results 
to be inaccurate.  There, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
65
65
61
LEFT
35
60
65
60
55

Speech audiometry revealed speech recognition ability of 48 
percent in each ear.

Given that the Veteran's speech recognition scores were so 
significantly less than previously recorded, the RO concluded 
that these results were likely inaccurate, and has discounted 
the results.  

Additionally, the Veteran's VA outpatient treatment records 
indicate that he underwent another audiological examination 
in July 2008.  While the pure tone thresholds are not listed, 
his speech recognition scores were 76 percent in the right 
ear and 72 percent in the left.  Considering that the speech 
recognition scores in July and October 2008 were consistent, 
the Board concludes that the results from June 2008 do not 
accurately reflect his hearing impairment.
 
However, even though the pure tone thresholds from July 2008 
are not in the claims file, it can be presumed that they 
would have been very similar to the pure tone thresholds 
exhibited only three months later in October 2008.

Given the short amount of time between the two examinations, 
and the absence of any significant noise exposure in the 
meantime, the Board concludes that a 20 percent rating, but 
no more, is warranted from July 2008, the date of the VA 
examination.

The Board has also considered statements by the Veteran, his 
spouse and friends that his hearing loss has gotten worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability for sensorineural hearing loss-according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's hearing loss-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright 2 Vet. App. at 25.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's bilateral hearing loss has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Court's rationale involved the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  

Specifically, the Court noted that, unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  Instead 
VA audiologists must describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities.  Id.  

In this case, the Veteran stated at the October 2008 VA 
examination that he had difficulty understanding other people 
when they spoke.  In June 2008, he stated that he wears 
hearing aids, but he had trouble understanding people even 
when he wears them.  At the June 2005 VA examination, he 
mentioned similar symptoms, but it was also noted that this 
disability had not resulted in loss of work. 

In view of these statements, the Board finds that the 
functional effects of his hearing loss disability are 
adequately addressed in the record and are sufficient for the 
Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

However, given that the evidence indicates that his hearing 
loss has not caused him to miss work or that he has been 
hospitalized for this disability, a referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that a 20 percent rating, but no higher, is 
warranted since July 2008.  However, a compensable rating 
prior to July 2008 is not warranted. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
hypertension.  This issue was first considered and denied by 
the RO in May 1991, on the basis that there was no diagnosis 
of hypertension while in service or within one year after 
service.  He did not appeal the RO's decision and, one year 
later, the decision became final.  

In November 2001 the Veteran filed a new claim for 
entitlement to service connection for hypertension and, in 
January 2003, the RO again denied the claim on the basis that 
no new and material evidence was submitted indicating that 
his hypertension was incurred while in service or within one 
year following active duty.  This decision also went 
unappealed, and became final one year later.  

In July 2005, the Veteran again filed a claim for entitlement 
to service connection for hypertension.  In November 2005, RO 
denied this claim on the basis that the evidence submitted, 
while new, did not address whether he had hypertension during 
active duty or within one year thereafter.  

The evidence of record at the time of the May 1991 decision 
included the Veteran's service treatment records and VA 
examinations from August 1983 and January 1991.
 
Since the RO's most recent final decision on this issue, the 
Veteran has submitted an audiogram from April 2005, VA 
examinations from June and August 2005, June 2006, and June 
and October 2008, sleep disorder consultations from February 
and July 1995, private physicians' letters from August 2005 
and June 2006, and VA outpatient treatment records from March 
2006 to October 2008.  

After reviewing the evidence submitted since the last final 
denial, however, the Board concludes that, while the evidence 
is new in that it has not been previously reviewed by the RO, 
it is not material to the question of incurrence of 
hypertension during or within one year following active duty 
service.  

Specifically, much of the new evidence submitted, such as the 
audiogram and the sleep disorder consultation notes, does not 
pertain to the Veteran's hypertension claim.  Moreover, the 
VA examinations pertain to the other claims he has on appeal.  

The private physician's letter from August 2005 noted that 
the Veteran was taking medication to control his hypertension 
and the June 2006 letter noted a relationship between sleep 
apnea and hypertension.  However, neither letter indicated 
that he had hypertension during active duty service or within 
one year following active duty.  

Finally, the VA outpatient treatment records from March 2006 
to October 2008 are notable for a notation in October 2007 
that the Veteran has had hypertension for the past twenty 
years.  While this statement suggests symptoms of 
hypertension as early as 1987, it does not show evidence of 
hypertension during active duty service or within one year 
following active duty.  

In addition to the clinical evidence, the Veteran has 
submitted additional statements, as well as statements from 
friends and family members.  Specifically, in statements from 
July and August 2005, he maintained that he was told at a 
military examination that he had high blood pressure.  In 
December 2008, he attributed his hypertension to his 
alcoholism while in service.  However, none of these 
statements relate to evidence that has not already been 
considered by the RO.  

Moreover, even if the statements disclosed new information, 
such assertions would not be sufficient to reopen the claim, 
as a lay person is not competent to offer an opinion that 
requires medical expertise.  Consequently the statements do 
not constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

As a result, the Board finds that none of the current 
evidence submitted by the Veteran since the last final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  
Thus, the Veteran's claim to reopen is denied.   

Entitlement to Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 2005, the amendment is 
not applicable to the current claim. 
	
	Here, the Veteran has asserted that his sleep apnea is 
related to his hypertension.  However, for the reasons 
discussed above, he is not service-connected for 
hypertension.  Therefore, an evaluation as to whether his 
sleep apnea may be secondary to hypertension is not needed, 
and the Board will consider the claim on a direct basis only.  
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to sleep apnea or any symptoms 
reasonably attributed thereto.  Specifically, he was the 
Veteran was never diagnosed with the disorder, nor were 
symptoms such as snoring, excessive daytime drowsiness or 
breathing cessation at night complained of or noted in 
service.  

	Next, post-service evidence does not reflect sleep apnea 
symptomatology for many years after service discharge.  
Specifically, the first indication of such a disorder was not 
until February 1995, where he was observed to have disordered 
sleep and symptoms of sleep apnea.  However, the evaluating 
physician noted that there were complicating factors, such as 
a deviated nasal septum and a history of gastroesophageal 
reflux disease (GERD).  Therefore, sleep apnea was not 
reported for more than 10 years after service.
	
	In addition to the absence of documented post-service 
symptomatology for many years, the evidence includes the 
Veteran's statements and sworn testimony, as well as a 
statement from his daughter, asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
has stated that he experienced symptoms such as drowsiness 
while on active duty and since that time.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of sleep apnea since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the service treatment 
records do not indicate such symptoms.    
	
	Additionally, the Board emphasizes the multi-year gap between 
discharge from active duty service (1983) and initial 
reported symptoms related to sleep apnea in 1995.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the lack of clinical 
evidence for many years and finds his recollections as to 
symptoms experienced in the past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's sleep apnea to active duty, despite his contentions 
to the contrary.  However, none of the evidence submitted by 
the Veteran indicates a link between his sleep apnea and his 
active duty service.  

The Board has also considered the Veteran's statements and 
sworn testimony, as well as his daughter's statement, 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses and his daughter is competent to report 
her observations, sleep apnea is not the type of disorder 
that they may provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
	Concerning the hypertension claim, in claims to reopen based 
on new and material evidence, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).
	
	To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  
	
	In this case, the notice letter provided to the Veteran in 
August 2005 included the criteria for reopening a previously 
denied claim and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  
	
Concerning the Veteran's claim for entitlement to service 
connection for sleep apnea, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in July 2005 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, regarding the increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Further, the April 2005 letter, in conjunction with a letter 
sent in April 2008 collectively satisfy the requirements of 
Vazquez-Flores.  Specifically, the April 2005 letter notified 
the claimant that, to substantiate his claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability and an effect on daily living.  The April 2008 
letter provided him with the correct diagnostic criteria used 
to evaluate a disability for VA compensation purposes.  

After the April 2008 letter was provided, the claim was 
subsequently readjudicated, and a supplemental statement of 
the case was issued in November 2008.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.    

Additionally, the Veteran submitted private treatment 
records, as well as his own statements and statements from 
family members.  Moreover, he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in May 2009.  Next, the RO 
obtained numerous VA medical examinations pertinent to the 
issues on appeal. 

While a VA examination was not obtained for sleep apnea, the 
Board finds that a VA examination is not warranted.  Given 
the absence of in-service evidence of chronic manifestations 
of this disorder on appeal, the absence of identified 
symptomatology for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for bilateral hearing loss prior to July 
2008 is denied.

A 20 percent rating, but no more, for bilateral hearing loss 
since July 2008 is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for hypertension is denied.

Service connection for sleep apnea, to include as secondary 
to hypertension, is denied.  

REMAND

With respect to the Veteran's August 2008 claim for a rating 
in excess of 10 percent for residuals of a left foot 
osteotomy with scar and a rating in excess of 10 percent for 
hammer toes, hallux valgus and osteoarthritis in the great 
toe of the right foot, which were both denied in January 
2009, a Notice of Disagreement (NOD) was submitted in 
February 2009.  However, no SOC was issued in response to 
this NOD.  

In this case, the proper action is to REMAND the issue to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("[t]hus, the next step was for the 
RO to issue an SOC on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issues of 
entitlement to service connection for a 
rating in excess of 10 percent for 
residuals of a left foot osteotomy with 
scar and a rating in excess of 10 percent 
for hammer toes, hallux valgus and 
osteoarthritis in the great toe of the 
right foot.

2.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


